ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: as to claim 1 and its dependent claims, the claims recite the details of a lighting apparatus, comprising: a driver for receiving an alternating current power source and converting the alternating current power source to a driving current; a metal plate electrically connected to a ground; a light source module having a substrate and multiple LED modules, wherein the multiple LED modules are mounted on the substrate, the substrate is disposed upon the metal plate; and a conductor unit with a first end connected to the substrate of the light source module and a second end connected to the metal plate for removing a parasitic capacitance between the substrate of the light source and the metal plate for preventing a noise occurred when the LED module is turned on and the metal plate is connected to the ground.
The closest prior art, Wu [US 2021/0282251] teaches the details of a lighting apparatus with a metal plate, but fails to teach or disclose the details of the driver, as well as the conductor unit which is configured as claimed, to prevent parasitic capacitance between the substrate of the light source and the metal plate when the metal plate is connected to ground. No other cited art cures such a deficiency. 
Because the prior art of record fails to teach or disclose the details of a lighting apparatus, comprising: a driver for receiving an alternating current power source and converting the alternating current power source to a driving current; a metal plate electrically connected to a ground; a light source module having a substrate and multiple LED modules, wherein the multiple LED modules are mounted on the substrate, the substrate is disposed upon the metal plate; and a conductor unit with a first end connected to the substrate of the light source module and a second end connected to the metal plate for .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON GYLLSTROM whose telephone number is (571)270-1498. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875